Citation Nr: 1421412	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a sinus disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION
	
The appellant is a Veteran who served on active duty from May 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In October 2013, the case was remanded for development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) appear to be met, the Board finds that further development of the record is needed to satisfy VA's duty under the VCAA to assist the Veteran.

In October 2013, the Board remanded the case to obtain records of treatment from the Delphi Packard Electric plant in Clinton, Mississippi from April 1976 to 2007.  Such records may be critical to the Veteran's claim, as there is conflicting evidence as to whether the Veteran has a chronic sinus disorder, and these records would shed light on that issue.  Moreover, if the records show a diagnosis of a chronic sinus disorder, they may also be critical to establishing a nexus to service through showing a continuity of symptoms.  Therefore, they must be secured for the record.  

A review of the record found that the Veteran provided the releases necessary to secure the records, and that the AMC issued a request for the records in December 2013, but that the provider/employer has not yet responded.  In such situations, it is incumbent on the AOJ to advise the Veteran that the provider/employer has not responded, and that it is ultimately his responsibility to ensure such records are received.  The record does not reflect that this was done; instead, following examination, the case was returned to the Board.  The Board observes that the opinions offered on the July 2013 and January 2014 VA examinations are inadequate, as they are premised on an incomplete factual record.  

The case is REMANDED for the following action:

1.  The AOJ should advise the Veteran that Delphi Packard Electric has not responded to VA's request for clinical records of the treatment he received from the plant nurse at the Delphi Packard Electric plant in Clinton, Mississippi from April 1976 to October 2007.  He should be advised that ultimately, it is his responsibility to ensure that private records are received, and afforded ample opportunity to secure and submit them.  The Board notes that Delphi Packard Electric is now located in Warren, Ohio, and that its human resources department can be reached at (330) 373-3414.

2.  After the records sought are received, if (and only if) the evidence tends to show that the Veteran has a chronic sinus disorder that might be related to service (recognizing that "might" is a low threshold standard), the AOJ should arrange for the Veteran to be examined by a VA otolaryngologist to establish the presence and ascertain the nature and likely etiology of his claimed sinus disorder.  The Veteran's entire VA record (to specifically include all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any tests and/or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should offer opinions that respond to the following:

(a)  Please identify (by medical diagnosis) the sinus disability found, if any.

(b)  Please identify the likely etiology for any (and each) sinus disability diagnosed, specifically indicating whether or not such disability is at least as likely as not (a 50 percent or better probability) related to the Veteran's upper respiratory complaints and symptoms noted in service, or to his exposure to carbon monoxide in April 1970.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.  If it is found that the Veteran does not now have, and during the pendency of this claim has not had, a chronic sinus disorder, the explanation must reconcile such conclusion with the multiple postservice treatment records noting sinusitis.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

